IN THE SUPREME COURT OF THE STATE OF KANSAS

                                             No. 124,619

                               In the Matter of R. JACOB JOHNSON,
                                           Respondent.


                          ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed May 6, 2022. Published censure.


        Julia A. Hart, Deputy Disciplinary Administrator, argued the cause, and W. Thomas Stratton Jr.,
Interim Disciplinary Administrator, was with her on the formal complaint for the petitioner.


        John J. Ambrosio, of Morris, Laing, Evans, Brock & Kennedy, Chtd., of Topeka, argued the
cause, and R. Jacob Johnson, respondent, argued the cause pro se.


        PER CURIAM: This is an attorney discipline proceeding against R. Jacob Johnson,
of Wichita. Johnson received his license to practice law in Kansas on September 28,
2007. Johnson is also licensed in Missouri on inactive status, admitted in 2008 and in
Colorado on active status, admitted in 2010.


        On September 20, 2021, the Disciplinary Administrator's office filed a formal
complaint against Johnson alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The complaint was filed after Johnson advised the Disciplinary
Administrator's office of a Stipulation, Agreement and Affidavit Containing the
Respondent's Conditional Admission of Misconduct (joint stipulation) filed with the
Colorado Office of Attorney Regulation Counsel. In the joint stipulation Johnson agreed
he had engaged in conduct that constituted grounds for disciplinary actions pursuant to

                                                    1
the Colorado Rules of Attorney Discipline and he had violated Colorado Rules of
Professional Conduct, Rule 8.4(b).


      Johnson filed a timely answer to the formal complaint and cooperated with the
investigation. On November 2, 2021, the parties entered into a summary submission
agreement under Kansas Supreme Court Rule 223 (2022 Kan. S. Ct. R. at 277). In the
summary submission agreement, the Disciplinary Administrator and Johnson stipulated
and agreed that Johnson violated:


      • KRPC 8.4(b) (2022 Kan. S. Ct. R. at 434) (commit a criminal act); and
      • Kansas Supreme Court Rule 221 (2022 Kan. S. Ct. R. at 276) (discipline
          imposed in another jurisdiction—duty to report).


      Before us, the parties jointly recommend censure and such censure be published in
the Kansas Reports.


                        FACTUAL AND PROCEDURAL BACKGROUND


      We quote the relevant portions of the parties' summary submission below.


      "Findings of Fact. Petitioner and Respondent stipulate and agree that Respondent
      engaged in the misconduct alleged in the Formal Complaint filed on September 20, 2021,
      as follows:


              ....


              "4.     On December 23, 2019, respondent notified the Kansas Office of the
                      Disciplinary Administrator ('ODA'), by self-report, that he had entered
                                                  2
       into a deferred judgment agreement on a conviction of misdemeanor
       assault in Douglas County, Colorado.


 "5.   On this same date, respondent notified the ODA that he had reported this
       deferred judgement to the Colorado Office of Attorney Regulation and
       was cooperating with that investigation.


 "6.   Also on December 23, 2019, respondent notified the Missouri Office of
       Chief Disciplinary Counsel by self-report that he had entered into the
       deferred judgment agreement.


 "7.   On June 26, 2020, the Colorado Office of Attorney Regulation Counsel
       and respondent entered a joint 'Stipulation, Agreement and Affidavit
       Containing the Respondent's Conditional Admission of Misconduct'
       ('joint stipulation').


 "8.   On June 30, 2020, the Colorado Supreme Court filed an 'Order
       Approving Amended Conditional Admission of Conduct and Imposing
       Sanctions under C.R.C.P. 251.22,' regarding respondent's Colorado
       attorney discipline case.


 "9.   On April 1, 2021, the Missouri Office of Chief Disciplinary Counsel, in
       accordance with Missouri Supreme Court Rule 5.1(b), issued a written
       admonition to the respondent, regarding his conduct and attorney
       discipline in Colorado.


"10.   Respondent notified the ODA by self-report of the above discipline from
       Missouri on September 16, 2021.


"11.   The Colorado Office of Attorney Regulation Counsel joint stipulation
       that respondent entered into contained the following material facts:

                                   3
"a. On November 17, 2019, Respondent consumed alcohol at
    two different times. First, he consumed alcohol while
    watching a football game. Later, Respondent went to a
    restaurant to get food for his family. While at the restaurant,
    Respondent consumed alcohol while watching another
    football game.


"b. When Respondent arrived home, Respondent and his wife
    got into an argument. The argument turned physical and
    Respondent grabbed his wife around the neck. Respondent
    then pushed her back, causing her head to strike the wall.
    Their three-week-old child was in immediate proximity at
    the time.


"c. The altercation occurred very suddenly and was over very
    quickly when Respondent left the house.


"d. Respondent's wife called the police, which arrived shortly
    after the altercation had ended. A deputy with the Douglas
    County Sheriff's Office arrested Respondent.


"e. Respondent was charged with assault in the third degree as
    an act of domestic violence and child abuse in Douglas
    County case number 19M2576. The child abuse charge was
    later dismissed.


"f. On November 27, 2019, Respondent entered into a guilty
    plea to assault in the third degree, as an act of domestic
    violence, as a part of an 18-month deferred judgement and
    sentence. The agreement involved supervised probation and
    the possibility of early termination after twelve months.

                            4
             Respondent was required to complete an alcohol and
             domestic violence evaluation.


       "g. Respondent timely self-reported his conviction to the Office
             of the Attorney Regulation Counsel.


       "h. Respondent and his wife were under considerable stress at
             the time because they were caring for a newborn child with
             significant health issues and were not getting much sleep,
             which resulted in Respondent's wife wanting Respondent to
             be home as much as possible to help take care of their
             children.


       "i.   Respondent states he has not consumed alcohol since
             November 17, 2019.


       "j.   Respondent has completed random UA's as part of his probation,
             has participated in domestic violence classes, and is in compliance
             with his criminal probation.


       "k. Respondent has met with Dr. Emrick numerous times since
             November 17, 2019. Dr. Emerick issued a detailed report which
             recommends, inter alia, that Respondent complete his probation and
             maintain a total abstinence from alcohol through his period of
             criminal probation.


       "l.   Respondent is remorseful for his conduct.


"12.   In the joint stipulation respondent agreed with the Colorado Office of
       Attorney Regulation that he engaged in conduct which constituted
       grounds for discipline pursuant to Colorado Rules of Attorney

                                    5
       Discipline. He also agreed he was [in] violation [of] Colorado Rules of
       Professional Conduct, 8.4(b).


"13.   In the joint stipulation the parties recommended a one-year period of
       suspension, with all but five months stayed, so long as respondent
       successfully completed a twenty-four-month probation with the
       following conditions:


       "a. Comply with all terms of criminal probation in Douglas
            County, Colorado case number 19M2576.


       "b. Not engage in further violations of the Colorado Rules of
            Professional Conduct.


       "c. Abstain from alcohol and drugs, without a legal
            prescription. To ensure compliance, respondent agreed to
            the following conditions:


       "d. Submit to continuous alcohol monitoring via a
            SOBERLINK device;


       "e. Submit to random UA's; and


       "f. Sign monthly certifications that he had abstained from such
            substances.


       "g. Continue with professional counseling and treatment.


"14.   In the joint stipulation, the parties agreed that respondent had no prior
       instances of attorney discipline in Colorado.



                                    6
"15.   On June 30, 2020, based on the joint stipulation, the Colorado Supreme
       Court, through the presiding disciplinary judge, ruled that respondent
       violated Colorado Rules of Professional Conduct Rule 8.4(b).


"16.   In the June 30, 2020, order, entitled, 'Order Approving Amended
       Conditional Admission of Misconduct and Imposing Sanctions under
       C.R.C.P. 251.22,' the parties' joint recommendation for attorney
       discipline was accepted and respondent was suspended for a one-year
       period, with all but five months stayed, so long as he successfully
       completed a twenty-four-month probation with the aforementioned
       conditions.


"17.   Colorado Rules of Professional Conduct 8.4(b) is identical to KRPC
       8.4(b).


"18.   On April 1, 2021, the Missouri Office of Chief Disciplinary Counsel,
       through the Missouri Supreme Court, issued a written admonition to the
       respondent.


"19.   The written admonition contained the following material facts:


       '[Missouri] Supreme Court Rule 4-8.4(b) identifies as professional
       misconduct commission of a criminal act that reflects adversely on the
       lawyer's honesty, trustworthiness, or fitness as a lawyer in other respects.
       In November of 2019, you entered into a plea of guilty to a charge of
       third-degree assault and received a deferred sentence. According to the
       pleadings, and your wife's statement, which you provided to us, you and
       your wife got into an argument on November 17, 2019, at your home in
       Colorado. You grabbed your wife's neck/sweatshirt and pushed her back
       causing her head to hit the wall. You subsequently entered into a
       stipulated discipline with the Colorado disciplinary authorities, whereby
       your Colorado license was suspended for one year, with seven of those
                                    7
       months stayed upon completion of a two-year period of probation. You
       have advised me that your Colorado license is 'fully reinstated,' . . . you
       meet with a counselor once a month, and provide breath samples twice a
       day via Soberlink. You have been on Inactive Status in Missouri since
       2010.'


"20.   Respondent has had no prior instances of attorney discipline in Missouri.


"21.   Missouri Rules of Professional Conduct 8.4(b) is identical to KRPC
       8.4(b).


"22.   Kansas Supreme Court Rule 221(c) (effective January 1, 2021, formerly
       Kan. S. Ct. R. 202) provides in material part:


            'When the licensing authority for another jurisdiction
            disciplines an attorney for a violation of the rules governing
            the legal profession in that jurisdiction, for purpose of a
            disciplinary board proceeding under these rules the
            following provisions apply:


            ....


            '(2) If the determination of this violation was based on less
            than clear and convincing evidence, the determination is
            prima facie evidence of the commission of the conduct that
            formed the basis of the violation and raises a rebuttable
            presumption of the validity of the finding of misconduct.
            The respondent has the burden to disprove the finding in a
            disciplinary proceeding.'




                                    8
      "23.     Up to the date of this filing respondent has cooperated with the
               investigation in this disciplinary matter initially pro se and continued to
               cooperate by and through his counsel.


"Conclusions of Law. Petitioner and Respondent stipulate and agree that Respondent
violated the following Supreme Court Rules and Kansas Rules of Professional Conduct:

      "24.      KRPC 8.4(b) (Commit a Criminal Act)


      "25.     Kansas Supreme Court Rule 221 (Discipline Imposed in Another
               Jurisdiction—Duty to Report.


"Applicable Aggravating and Mitigating Circumstances:


      "26.     Respondent has been licensed as an attorney since 2007.


      "27.     This is Respondent's first disciplinary offense.


      "28.     Respondent has engaged in therapy, substance abuse treatment in order
               to address issues that led to this incident.


      "29.     Respondent timely has taken steps to address issues that led to this
               incident.


      "30.     Respondent has cooperated with the criminal and disciplinary process
               and has acknowledged his transgressions.


      "31.     There is evidence of a mental impairment and/or alcohol abuse that
               Respondent timely addressed and has since demonstrated by a
               meaningful and sustained period of successful rehabilitation, and that
               these steps of recovery make it unlikely of the reoccurrence of similar
               misconduct.

                                             9
      "32.     Respondent has shown remorse for his actions that caused this complaint
               to be filed.


      ....


"Recommendations for Discipline:


      "35.     Petitioner and Respondent agree and acknowledge that the conduct
               involved in this matter occurred November 17, 2019, in Douglas County,
               Colorado, and it resulted in a misdemeanor conviction, with a period of
               probation.


      "36.     Respondent successfully completed his misdemeanor probation through
               the court on November 18, 2020.


      "37.     Respondent self-reported this conviction to the Colorado Office of
               Attorney Regulation Counsel. The Colorado Attorney regulation counsel
               reports that Respondent completed his period of suspension on January
               1, 2021, and since then has begun his probation plan. Respondent has
               complied with the conditions of his probation plant to date, and his
               probation is set to expire on January 1, 2023.


      ....


"Additional Statements and Stipulations


      "40.     Petitioner and Respondent hereby waive hearing on the Formal
               Complaint as provided in Kansas Supreme Court Rule 222(c).




                                          10
            "41.    Petitioner and Respondent agree that no exceptions to the findings of fact
                    and conclusions of law will be taken.


            "42.    Respondent understands and agrees that pursuant to Supreme Court Rule
                    223(f), this Summary Submission Agreement is advisory only and does
                    not prevent the Supreme Court from making its own conclusions
                    regarding rule violations or imposing discipline greater or lesser than the
                    parties' recommendation.


            "43.    Respondent also understands and agrees that after entering into this
                    Summary Submission Agreement, he will be required to appear before
                    the Kansas Supreme Court for oral argument under Supreme Court Rule
                    228(i).


            "44.    Petitioner and Respondent agree that the exchange and execution of
                    copies of this Agreement by electronic transmission shall constitute
                    effective execution and delivery of the Agreement and that copies may
                    be used in lieu of the original and the signatures shall be deemed to be
                    original signatures.


            "45.    A copy of the Summary Submission will be provided to the Board Chair
                    as required by Supreme Court Rule 223(e)."


                                      DISCUSSION


      In a disciplinary proceeding, this court considers the evidence, the disciplinary
panel's findings, and the parties' arguments to determine whether KRPC violations exist
and, if they do, the appropriate discipline to impose. Attorney misconduct must be
established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945, 258 P.3d
375 (2011); see also Kansas Supreme Court Rule 226(a)(1)(A) (2022 Kan. S. Ct. R. at

                                                11
281) (a misconduct finding must be established by clear and convincing evidence). "Clear
and convincing evidence is 'evidence that causes the factfinder to believe that "the truth
of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d 610
(2009).


       The Disciplinary Administrator provided Johnson with adequate notice of the
formal complaint. The Disciplinary Administrator also provided Johnson with adequate
notice of the hearing before the panel, but he waived that hearing after entering into the
summary submission agreement. Under Rule 223, a summary submission agreement is


       "[a]n agreement between the disciplinary administrator and the respondent to proceed by
       summary submission must be in writing and contain the following:
               (1) an admission that the respondent engaged in the misconduct;
               (2) a stipulation as to the contents of the record, findings of fact, and conclusions
                  of law—including each violation of the Kansas Rules of Professional
                  Conduct, the Rules Relating to Discipline of Attorneys, or the attorney's oath
                  of office;
               (3) a recommendation for discipline;
               (4) a waiver of the hearing on the formal complaint; and
               (5) a statement by the parties that no exceptions to the findings of fact or
                  conclusions of law will be taken." Rule 223(b) (2021 Kan. S. Ct. R. at 273).


       The Kansas Board for Discipline of Attorneys approved the summary submission
and canceled a hearing under Rule 223(e)(2). As a result, the factual findings in the
summary submission are admitted. See Kansas Supreme Court Rule 228(g)(1) (2022
Kan. S. Ct. R. at 288) ("If the respondent files a statement . . . that the respondent will not
file an exception . . . , the findings of fact and conclusions of law in the final hearing
report will be deemed admitted by the respondent.").

                                                    12
       When signed by the parties, the written summary submission agreement contained
all the information required by Rule 223. The current version of Rule 223 also requires
the summary submission to include any applicable aggravating and mitigating factors.
See Rule 223(b)(2)(D) (2022 Kan. S. Ct. R. at 277). Here, the Office of the Disciplinary
Administrator (ODA) and Johnson agreed to those factors, but the summary submission
did not explain whether a factor should be considered an aggravator or a mitigator. At
oral argument, the ODA clarified only the first listed factor was an aggravator and all
others were mitigators. Johnson orally agreed with this categorization. The first factor
specified that Johnson has been an attorney since 2007. The ODA explained an attorney
with this level of experience would understand the ethical obligations. The mitigating
circumstances included that this was Johnson's first disciplinary offense, he had
completed therapy, he had taken steps to address the issues that led to the complaint, he
had cooperated in the criminal and disciplinary process, he had presented evidence of a
mental impairment or alcohol abuse he had timely addressed, and he had shown remorse.


       The summary submission and the parties' stipulations before us establish by clear
and convincing evidence the charged conduct violated KRPC 8.4(b) and Rule 221. We
adopt the findings and conclusions set forth by the parties in the summary submission and
at oral argument.


       The remaining issue is deciding the appropriate discipline. The parties jointly
recommend that he be censured by the Supreme Court and that censure be published in
the Kansas Reports.




                                            13
                              CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that R. Jacob Johnson is censured in the state of
Kansas, effective the date of this opinion, in accordance with Kansas Supreme Court
Rule 225(a)(5) (2022 Kan. S. Ct. R. at 281) for violations of KRPC 8.4(b) and Rule 221.


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to Johnson
and that this opinion be published in the official Kansas Reports.




                                            14